Case 1:14-cv-03673-KAM-JO Document 246 Filed 03/05/20 Page 1 of 6 PageID #: 18467



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   EQUAL EMPLOYMENT OPPORTUNITY
   COMMISSION,!
                        Plaintiff,


          V.                                               14-CV-3673(RAM)(JO)

   UNITED HEALTH PROGRAMS OF AMERICA,
   INC., and COST CONTAINMENT GROUP,INC.,

                                        Defendants.




                                         JUDGMENT


         Judgment is entered nunc pro tune, as of January 29, 2019, as follows:

          Without prejudice to Defendants' right to move for remittitur following the

   entry of judgment, judgment should be entered against Defendants, and in favor of

   the individual claimants' punitive and compensatory damages, as follows with

   respect to their Title VII claims:

     • Danielle Diaz: $50,000 (consisting of $40,000 in compensatory damages and

         $10,000 in punitive damages);

     • Cynthia Pegullo: $50,000 (consisting of $40,000 in compensatory damages and

         $10,000 in punitive damages);




  ! Although this matter previously had three Plaintiff-Intervenors, Faith Pabon,
   Elizabeth Ontaneda and Francine Pennisi, on April 25, 2019 they were dismissed
   from the case pursuant to a Stipulation of Dismissal (Dkt. 240). Portions of the
   Court's Order related to Plaintiff-Intervenors, therefore, are omitted.
Case 1:14-cv-03673-KAM-JO Document 246 Filed 03/05/20 Page 2 of 6 PageID #: 18468



      • Sandra Benedict: $50,000 (consisting of $50,000 in compensatory damages);

      • Jennifer Honohan: $50,000 (consisting of $50,000 in compensatory damages);

      • Karen Josey: $50,000 (consisting of $50,000 in compensatory damages);

      • Regina Maldari: $50,000(consisting of $50,000 in compensatory damages); and

      • Elizabeth Safara: $50,000 (consisting of $50,000 in compensatory damages).

            Judgment should be entered requiring Defendants to pay to the Plaintiff the

   total sum of $44,991.11 in costs.

            Judgment should be entered with respect to the injunctive relief requested by

   Plaintiff as follows:


                • Defendants and their managers, officers, agents, contractors, parent

                      organizations, successors, purchasers, assigns, subsidiaries, affiliates,

                      any corporation or entity into which Defendants may merge or with

                      which Defendants may consolidate, and any persons or entities acting

                      on Defendants' behalf, are hereby permanently enjoined from:

                         o engaging in religious harassment, including, without limitation,

                            by creating or maintaining a hostile work environment based on

                            religion;

                         o subjecting employees to religious discrimination, including, but

                            not limited to, disparate treatment based on their rejection of

                            imposed religious practices in the workplace;

                         o requiring or pressuring any employee to: read Onionhead or

                            Harnessing Happiness texts, beliefs, concepts, and documents;




   4814-9895-8518.3
Case 1:14-cv-03673-KAM-JO Document 246 Filed 03/05/20 Page 3 of 6 PageID #: 18469



                           attend Onionhead or Harnessing Happiness meetings and

                           workshops; pray in the workplace; wear Onionhead pins; hug,

                           kiss, hand-hold, or express love related to work; use Universal

                           Truth Cards; use candles in the workplace; chant in the

                           workplace; read or respond to emails referencing God,

                           spirituality, demons,Satan, divine destinies, the "Source," purity,

                           blessings, miracles,"higher-guidance teachings," and a grail;

                        o telling employees that they are "chosen" or that"God loves us all;"

                        o subjecting employees to any discussion related to angels or

                           demons(which shall not apply to comments made in passing, like

                           "she was like an angel" or "I had an angel on my shoulder"); and

                        o maintaining a professional relationship with Linda "Denali"

                           Jordan.


                     For a remedial term of five years;

                        o Within 30 days of the Court's Order, Defendants must appoint an

                           outside monitor, whose duties consist of antidiscrimination and

                           antiharassment training, complaint         processing, reviewing

                           employee terminations and separations for evidence of religious

                           discrimination, monitoring compliance with the Court's Order,

                           and drafting semi-annual reports summarizing compliance

                           therewith;




   4814-9895-85183
Case 1:14-cv-03673-KAM-JO Document 246 Filed 03/05/20 Page 4 of 6 PageID #: 18470



                      o Defendants     must    notify   the   Outside   Monitor    of   any

                         discrimination complaints and terminations within 14 days of

                        occurrence;


                      o Defendants must revise their antidiscrimination policies to (a)

                        include a procedure for filing complaints anonymously;(b)include

                         Plaintiffs contact information; (c) add in Section 3.3 of the

                         employee handbook that employees may make complaints

                         concerning conduct on the part of supervisors, managers,

                         contractors, and third party consultants, and that complaints

                         regarding religious or other discrimination or harassment may

                         also be raised with the outside monitor; (d) remove the "False

                         Accusations and Information" section of the employee handbook;

                        (e)include a detailed explanation of religious discrimination with

                         examples of the type of discrimination alleged in this case;   and

                         add a definition of hostile work environment with examples of the

                         type of harassment alleged in this case;

                      o Defendants, at its own expense, within 60 days of the Court's

                         Order and annually thereafter, must provide annual anti

                         discrimination and harassment training, which shall be

                         conducted by the outside monitor or another third party approved

                         by Plaintiff. The training shall include information regarding

                         employee's rights under Title VII and the New York State Human



                                               4
   48I4-9895-85I8.3
Case 1:14-cv-03673-KAM-JO Document 246 Filed 03/05/20 Page 5 of 6 PageID #: 18471



                        Rights Law, including reference to all protected classes, the

                        provisions of Defendant's anti-discrimination and harassment

                        policy, investigation procedures, and the prohibition of

                        retaliation. Management, Supervisors, and Human Resources

                        personnel shall receive two hours of live training. All other

                        employees shall receive one hour of live training. Defendants are

                        required to provide training materials to Plaintiff 14 days prior to

                        the training. New employees shall receive training within 30 days

                        of hire;

                      o Defendants must provide new employees with a Notice Letter

                        advising them of this action within 14 days of hire and shall keep

                        a copy of the Notice Letter posted in their break room on poster

                        size stock of 8"x24";

                      o Defendants shall maintain and provide to the outside monitor

                        every six months the following:(a) certifications that Defendants

                        have complied with the terms of the Court's Order; (b) a

                        spreadsheet    identifying   all   employees    consultants,    and

                        contractors retained or employed by Defendants during the six-

                         month period and providing certain information about those

                        individuals; (c) copies of all attendance records for training; and

                        (d) acknowledgment forms confirming receipt of the Notice Letter




   4814-9895-8518,3
Case 1:14-cv-03673-KAM-JO Document 246 Filed 03/05/20 Page 6 of 6 PageID #: 18472



                         and Defendants' antidiscrimination policies. The outside monitor

                         shall then provide those documents to Plaintiff; and

                      o Defendant shall retain and preserve all document and records

                         related to compliance with the Court's Order.



   Dated; Brooklyn, New York
              March 5, 2020




   SO ORDERED:



             s/ Kiyo A. Matsumoto
   The Hornwable Kiyo A. Matsumoto




   4814-9895-8518.3
